Exhibit 10.2


RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this “Restricted Share Agreement”), dated as of _________
(the “Date of Grant”), is made by and between Brookdale Senior Living Inc., a
Delaware corporation (the “Company”), and _________ (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan (as amended and/or
restated from time to time, the “Plan”). Where the context permits, references
to the Company shall include any successor to the Company.
1.Grant of Restricted Shares. The Company hereby grants to the Participant
_________ shares of Common Stock (such shares, the “Restricted Shares”), subject
to all of the terms and conditions of this Restricted Share Agreement and the
Plan.
2.    Lapse of Restrictions.
(a)    Vesting.
(i)     General. Subject to the provisions set forth below, the Restricted
Shares granted pursuant to Section 1 hereof shall vest (and the restrictions on
transfer set forth in Section 2(b) hereof shall lapse) at such times (each, a
“vesting date”) and in the amounts set forth below, subject to the continued
employment of the Participant by the Company or one of its Subsidiaries or
Affiliates as of each such vesting date:










Notwithstanding the foregoing, upon the occurrence of a Change in Control, the
restrictions on transfer with respect to the Restricted Shares normally subject
to vesting at the next vesting date shall immediately lapse and such Restricted
Shares shall be fully vested effective upon the date of the Change in Control.
Notwithstanding anything herein to the contrary, no fractional shares shall be
issuable upon any vesting date. With respect to all Restricted Shares, the
Participant shall be entitled to receive, and retain, all ordinary and
extraordinary cash and stock dividends which may be declared on the Restricted
Shares with a record date on or after the Date of Grant and before any
forfeiture thereof (regardless of whether a share later vests or is forfeited).
(ii)     Following Certain Terminations of Employment. Subject to the following
paragraph, upon termination of the Participant’s employment with the Company and
its Subsidiaries and Affiliates for any reason, any Restricted Shares as to
which the restrictions


        

--------------------------------------------------------------------------------





on transferability described in this Section shall not already have lapsed shall
be immediately forfeited by the Participant and transferred to, and reacquired
by, the Company without consideration of any kind and neither the Participant
nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Shares.
Notwithstanding the foregoing, in the event that the Participant’s employment is
terminated by the Company (or its successor) or a Subsidiary or Affiliate
without Cause, or in the event that the Participant’s employment is terminated
by death or Disability (either before or after a Change in Control), the
restrictions on transfer with respect to the Restricted Shares normally subject
to vesting at the next vesting date shall immediately lapse and such Restricted
Shares shall be fully vested, with any remaining Restricted Shares being
forfeited upon the date of such termination. Notwithstanding the foregoing or
any provision hereof to the contrary, in the event that either (i) the
Participant’s employment is terminated by the Company (or its successor) or a
Subsidiary or Affiliate without Cause, or (ii) the Participant terminates
employment for Good Reason (as defined in the Brookdale Senior Living Inc.
Severance Pay Policy, Tier I, as amended, or the Brookdale Senior Living Inc.
Severance Pay Policy, Tier II, as amended, as applicable), in either case on or
after the effective date of a Change in Control but prior to twelve (12) months
following such Change in Control, then any Restricted Shares that are not vested
as of the date of such termination shall immediately vest.
(b)    Restrictions. Until the restrictions on transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no transfer of the Restricted Shares or any of the Participant’s rights with
respect to the Restricted Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Unless the Administrator determines
otherwise, upon any attempt to transfer Restricted Shares or any rights in
respect of Restricted Shares before the lapse of such restrictions, such
Restricted Shares, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the Company
without consideration of any kind.
3.    Adjustments. Pursuant to Section 5 of the Plan, in the event of a change
in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments, as it deems necessary or appropriate, in its
discretion, to the number and kind of securities or other property (including
cash) issued or issuable in respect of outstanding Restricted Shares.
4.    Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”)
AS SET FORTH IN THE BROOKDALE




2

--------------------------------------------------------------------------------





SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND A RESTRICTED SHARE AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND BROOKDALE SENIOR LIVING INC.,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS
PROVIDED BY SUCH PLAN AND AGREEMENT.
5.    Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant’s rights hereunder.
6.    Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (i) if to the Company, at
Brookdale Senior Living Inc., 111 Westwood Place, Suite 400, Brentwood, TN
37027, Facsimile: (615) 564-8204, Attn: General Counsel and (ii) if to the
Participant, using the contact information on file with the Company. Either
party hereto may change such party’s address for notices by notice duly given
pursuant hereto. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any notice or other communications related to the
Restricted Shares, this Restricted Share Agreement or current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such notices and other communications by electronic delivery and
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company (including the Company’s stock plan service provider’s website).
7.    Securities Laws Requirements. The Company shall not be obligated to
transfer any Common Stock to the Participant free of the restrictive legend
described in Section 4 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the “Securities Act”) (or any other federal
or state statutes having similar requirements as may be in effect at that time).
8.    No Obligation to Register. The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
9.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless




3

--------------------------------------------------------------------------------





and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
10.    Taxes. The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income with
respect to the Restricted Shares (or, if the Participant makes an election under
Section 83(b) of the Code in connection with such grant), an amount equal to the
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Shares. In lieu of paying such amount to the
Company, the Participant may satisfy the foregoing requirement by, on or before
the date such amount is due, either (i) with the approval of the Administrator
in its sole discretion, electing to have the Company withhold from delivery of
Shares or other property, as applicable, or (ii) with the approval of the
Administrator in its sole discretion, delivering already owned unrestricted
shares of Common Stock, in each case having a value equal to the minimum amount
of tax required to be withheld; provided, however, that if the Participant is
subject to the reporting requirements of Section 16 of the Securities Exchange
Act of 1934, as amended, at the time any such amount is due, then approval of
the Administrator shall not be required in the case of clause (i). Such shares
shall be valued at their Fair Market Value on the date as of which the amount of
tax to be withheld is determined. Fractional share amounts shall be settled in
cash. The Participant shall promptly notify the Company of any election made
pursuant to Section 83(b) of the Code. A form of such election is attached
hereto as Exhibit A.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT’S BEHALF.


The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
11.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
12.    Restrictive Covenants. The Participant understands the Company has
developed, and is continuing to develop, substantial relationships with actual
and prospective officers, directors, employees, consultants, agents, customers,
residents, patients, referral sources, clients, vendors, suppliers, investors,
and equity and financing sources, associate and customer goodwill, and
confidential and proprietary business information and trade secrets, which the
Company and its Subsidiaries and Affiliates have the right to protect in order
to safeguard their legitimate business interests. Any misappropriation of such
relationships or goodwill, or any improper disclosure or use of the Company’s
and its Subsidiaries’ and Affiliates’ confidential and proprietary business
information and trade secrets would be highly detrimental to their business




4

--------------------------------------------------------------------------------





interests in that serious and substantial loss of business and pecuniary damages
would result therefrom. The Participant acknowledges that during the period of
his or her employment with the Company or any Subsidiary or Affiliate, he or she
shall have access to the Company’s Confidential Information (as defined below)
and will meet and develop such relationships and goodwill. Nothing contained in
this Section 12 shall limit any common law or statutory obligation that the
Participant may have to the Company or any Subsidiary or Affiliate. For purposes
of this Section 12, the “Company” refers to the Company and any incorporated or
unincorporated affiliates of the Company, including any entity which becomes the
Participant’s employer as a result of any reorganization or restructuring of the
Company for any reason. The Company shall be entitled, in connection with its
tax planning or other reasons, to terminate the Participant’s employment (which
termination shall not be considered a termination for any purposes of this
Restricted Share Agreement, any employment agreement or otherwise) in connection
with an invitation from another affiliate of the Company to accept employment
with such affiliate in which case the terms and conditions hereof shall apply to
the Participant’s employment relationship with such entity mutatis mutandis.
(a)    Solicitation of Employees, Clients, Referral Sources, Vendors, Etc. The
Participant agrees that during the period of his or her employment with the
Company or any Subsidiary or Affiliate, and for the two (2) year period
immediately following the date of termination of such employment for any reason,
the Participant shall not, directly or indirectly, jointly or individually, on
Participant’s own behalf or on behalf of or in assistance to any individual,
person or entity, for any purpose or in any place:


(i)    solicit for employment or service, hire, employ or retain the services of
any Covered Employee (as defined below) or induce or encourage any Covered
Employee to terminate or sever his, her or its employment or other relationship
with the Company or any Subsidiary or Affiliate or any of their successors or
assigns; or


(ii)    solicit business from any Covered Person (as defined below) or induce or
encourage any Covered Person to terminate, change or reduce his, her or its
relationship with the Company or any Subsidiary or Affiliate or any of their
successors or assigns.


Notwithstanding the foregoing, a general advertisement or solicitation for
employment that is not targeted and that does not have the effect of being
targeted to any current or former Covered Employee or Covered Person shall not,
by itself, be deemed to be a violation of the restrictions on solicitation
contained in this Section 12(a). For purposes of this Section 12(a), “Covered
Employee” shall mean any officer, director, employee, consultant or agent who is
employed or engaged by the Company or any Subsidiary or Affiliate or any of
their successors or assigns or was so employed or engaged at any time during the
twelve (12) months prior to the Participant’s termination of employment, and
“Covered Person” shall mean any customers, residents, patients, referral
sources, clients, vendors, suppliers, investors, equity or financing sources, or
consultants of the Company or any Subsidiary or Affiliate or any of their
successors or assigns.




5

--------------------------------------------------------------------------------





(b)    Disparaging Comments. The Participant agrees that during the period of
the Participant’s employment with the Company or any Subsidiary or Affiliate,
and any time thereafter, the Participant shall not make any disparaging or
defamatory comments regarding the Company or any Subsidiary or Affiliate or any
of their successors or assigns, or any time after termination of such
employment, make any comments concerning any aspect of the termination of their
relationship. The obligations of the Participant under this Section 12(b) shall
not apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.
(c)    Confidentiality. All books of account, records, systems, correspondence,
documents, memoranda, manuals, email, electronic or magnetic recordings or data
and any and all other data, in whatever form and any copies thereof, concerning
or containing any reference to the works and business of the Company or any
Subsidiary or Affiliate shall belong to the Company and shall be given up to the
Company whenever the Company requires the Participant to do so. The Participant
agrees that the Participant shall not at any time during the term of the
Participant’s employment with the Company or any Subsidiary or Affiliate, or at
any time thereafter, without the Company’s prior written consent, disclose to
any individual, person or entity any information or any trade secrets, plans or
other information or data, in whatever form (including, without limitation, (a)
any financing strategies and practices, pricing information and methods,
training and operational procedures, advertising, marketing, and sales
information or methodologies or financial information and (b) any Proprietary
Information (as defined below)), concerning the Company’s or any Subsidiary’s or
Affiliate’s or any of their customers’, referral sources’ or clients’ practices,
businesses, procedures, systems, plans or policies (collectively, “Confidential
Information”), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer,
referral source or client other than in connection with the Participant’s
employment by the Company or any Subsidiary or Affiliate. The Participant hereby
confirms that all Confidential Information constitutes the Company’s exclusive
property, and that all of the restrictions on the Participant’s activities
contained in this Restricted Share Agreement and such other nondisclosure
policies of the Company are required for the Company’s reasonable protection.
Confidential Information shall not include any information that has otherwise
been disclosed to the public not in violation of this Restricted Share
Agreement. This confidentiality provision shall survive the termination of this
Restricted Share Agreement and shall not be limited by any other confidentiality
agreements entered into with the Company or any Subsidiary or Affiliate.
Notwithstanding the foregoing, nothing in this Restricted Share Agreement (or
any other Company policy or contract to which the Participant is or was subject)
shall be construed to prohibit the Participant from communicating with any
federal, state or local governmental agency or commission with oversight of the
Company, as provided for, protected under or warranted by applicable law.


With respect to any Confidential Information that constitutes a “trade secret”
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two (2) year period immediately following termination of the Participant’s
employment for any reason, whichever is longer. With respect to any Confidential
Information that does not constitute a “trade secret” pursuant to applicable
law,




6

--------------------------------------------------------------------------------





the restrictions described above shall remain in force during Participant’s
employment and for the two (2) year period immediately following termination of
such employment for any reason.


The Participant agrees that the Participant shall promptly disclose to the
Company in writing all information and inventions generated, conceived or first
reduced to practice by him or her alone or in conjunction with others, during or
after working hours, while in the employ of the Company or any Subsidiary or
Affiliate (all of which is collectively referred to in this Restricted Share
Agreement as “Proprietary Information”); provided, however, that such
Proprietary Information shall not include (a) any information that has otherwise
been disclosed to the public not in violation of this Restricted Share Agreement
and (b) general business knowledge and work skills of the Participant, even if
developed or improved by the Participant while in the employ of the Company or
any Subsidiary of Affiliate. All such Proprietary Information shall be the
exclusive property of the Company and is hereby assigned by the Participant to
the Company. The Participant’s obligation relative to the disclosure to the
Company of such Proprietary Information anticipated in this Section 12(c) shall
continue beyond the Participant’s termination of employment and the Participant
shall, at the Company’s expense, give the Company all assistance it reasonably
requires to perfect, protect and use its right to the Proprietary Information.
(d)    Enforcement.


(i)    The Participant acknowledges that compliance with all provisions,
covenants and agreements set forth in this Restricted Share Agreement is
reasonable and necessary to protect the legitimate business interests of the
Company and its Subsidiaries and Affiliates.


(ii)    The Participant acknowledges that a breach of the Participant’s
obligations under this Section 12 will result in irreparable and continuing
damage to the Company and/or its Subsidiaries and Affiliates for which there is
no adequate remedy at law.


(iii)    The Participant acknowledges that the Participant’s education,
experience and/or abilities are such that the enforcement of the restrictive
covenants in this Agreement will not prevent the Participant from earning a
living and will not cause any undue hardship upon the Participant.


(iv)    In the event of the violation by the Participant of any of the covenants
contained in Section 12, the terms of each such covenant so violated shall be
automatically extended from the date on which the Participant permanently ceases
such violation for a period equal to the period in which the Participant was in
breach of the covenant or for a period of twelve (12) months from the date of
the entry by a court of competent jurisdiction of an order or judgment enforcing
such covenant(s), whichever period is later.






7

--------------------------------------------------------------------------------





(v)    The Participant agrees that, in the event of any breach of the
restrictive covenants contained in this Restricted Share Agreement, the Company
and/or its Subsidiaries and Affiliates shall be entitled to obtain, from any
court of competent jurisdiction, preliminary and permanent injunctive relief to
restrain the violation of the terms hereof by the Participant, and all persons
acting for or on the Participant’s behalf.


(vi)    Each of the restrictive covenants contained in this Restricted Share
Agreement is independent of any other contractual obligations of this Restricted
Share Agreement or otherwise owed by the Participant to the Company and/or its
Subsidiaries and Affiliates. The existence of any claim or cause of action by
the Participant against the Company and/or its Subsidiaries or Affiliates,
whether based on this Restricted Share Agreement or otherwise, shall not create
a defense to the enforcement by the Company and/or its Subsidiaries and
Affiliates of any restrictive covenant contained in this Restricted Share
Agreement.
(e)    Remedies. It is intended that, in view of the nature of the Company’s and
its Subsidiaries’ and Affiliates’ business, the restrictions contained in this
Restricted Share Agreement are considered reasonable and necessary to protect
the Company’s and its Subsidiaries’ and Affiliates’ legitimate business
interests and that any violation of these restrictions would result in
irreparable injury to the Company and/or its Subsidiaries and Affiliates. In the
event of a breach or threatened breach by the Participant of any provision
contained herein, the Company and its Subsidiaries and Affiliates shall be
entitled to a temporary restraining order and injunctive relief without the
posting of a bond. Nothing contained herein shall be construed as prohibiting
the Company or its Subsidiaries or Affiliates from pursuing any other legal or
equitable remedies available to it or them for any breach or threatened breach
of these provisions, including, without limitation, recoupment and other
remedies specified in the Agreement.




8

--------------------------------------------------------------------------------





13.    Governing Law. This Restricted Share Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.
14.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan.
15.    Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent. To the extent the terms of Section 12 above conflict with any
prior agreement between the parties related to such subject matter, the more
restrictive provision shall be deemed to apply. Headings to Sections of this
Restricted Share Agreement are intended for convenience of reference only, are
not part of this Restricted Share Agreement and shall have no effect on the
interpretation hereof.
16.    Survival of Terms. This Restricted Share Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors. The terms of Section 12 shall expressly survive the forfeiture of
the Restricted Shares and this Restricted Share Agreement.
17.    Rights as a Stockholder. The Participant shall have no right with respect
to Restricted Shares to vote as a stockholder of the Company during the period
in which such Restricted Shares remain subject to a substantial risk of
forfeiture.
18.    Compliance with Stock Ownership and Retention Guidelines. The Participant
hereby agrees to comply with the Company’s Stock Ownership and Retention
Guidelines (as amended from time to time, the “Guidelines”), to the extent such
Guidelines are applicable, or become applicable, to the Participant. The
Participant further acknowledges that, if he or she is not in compliance with
such Guidelines (if applicable), the Administrator may refrain from issuing
additional equity awards to the Participant and/or elect to pay the
Participant’s annual bonus in the form of vested or unvested Common Stock.
19.    Agreement Not a Contract for Services. Neither the Plan, the granting of
the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
20.    Authority of the Administrator. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.




9

--------------------------------------------------------------------------------





21.    Representations. The Participant has reviewed with the Participant’s own
tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement. The Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Share Agreement.
22.    Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Share Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provision or provisions in any other
jurisdiction.
23.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement. By the Participant’s electronically accepting the
award of the Restricted Shares using an online or electronic system established
and maintained by the Company or a third party designated by the Company
(including the Company’s stock plan service provider’s website), the Participant
agrees to be bound by the terms and conditions of the Plan and this Restricted
Share Agreement. This Restricted Share Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. The Participant’s electronic acceptance
of the award of the Restricted Shares shall have the same validity and effect as
a signature affixed to this Restricted Share Agreement by the Participant’s
hand.


[Signature page to follow.]




10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.


BROOKDALE SENIOR LIVING INC.




By:
Name:
Title:




_________________


___________________________________
Participant








11

--------------------------------------------------------------------------------






NOTE: Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT A
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.    The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER:                                 


NAME OF SPOUSE:                                     


ADDRESS:                                         


IDENTIFICATION NO. OF TAXPAYER:                         


IDENTIFICATION NUMBER OF SPOUSE:                         


TAXABLE YEAR:                                     


2.    The property with respect to which the election is made is described as
follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. (“Company”).


3.    The date on which the property was transferred is: ________________, 20__.


4.    The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $ ______________.


6.     The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__        
Taxpayer


The undersigned spouse of taxpayer joins in this election.




    

--------------------------------------------------------------------------------





Dated: _________________, 20__        
Spouse of Taxpayer


    